H1 LAW GROUP
Eric D. Hone, ISB 5699
(Admitted Pro Hac Vice)
Email: eric@h1lawgroup.com
701 N Green Valley Pkwy, Suite 200
Henderson, Nevada 89074
Telephone: (702) 608-3720
Facsimile: (702) 608-3759

RUCHTI & BECK LAW OFFICES
JAMES D. RUCHTI (ISB No. 6366)
Email: james@idaholaw.us
Oakley Building
1950 E. Clark Street, Suite 200
Pocatello, Idaho 83201
Telephone: 208-478-5100
Facsimile: 208 232-5100

Attorneys for Defendant

                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 NELSON-RICKS CHEESE COMPANY,                     )   Case No. 4:16-cv-00427-DCN
 INC., an Idaho corporation,                      )
                                                  )
                              Plaintiff,          )   DEFENDANT LAKEVIEW CHEESE
 v.                                               )   COMPANY, LLC’S MOTION FOR
                                                  )   WRIT OF EXECUTION
 LAKEVIEW CHEESE COMPANY, LLC, a                  )
 Nevada limited liability company,                )
                                                  )
                              Defendant.          )
                                                  )


       Defendant Lakeview Cheese Company, LLC (“Lakeview”), through counsel, hereby

submits the following Motion for Writ of Execution pursuant to the award of Judgment in its

favor (Dkt. No. 95), as amended (Dkt. No. 111).

       This Motion is made and based on Federal Rule of Civil Procedure 69 and the supporting

declaration of Eric Hone submitted herewith.


                                               1
A proposed Writ of Execution is submitted herewith for issuance by the Clerk of the Court.

DATED this 12th day of July 2019.

                                             H1 LAW GROUP



                                             Eric D. Hone, ISB 5699
                                             (Admitted Pro Hac Vice)
                                             Email: eric@h1lawgroup.com
                                             701 N Green Valley Pkwy, Suite 200
                                             Henderson, Nevada 89074
                                             Telephone: (702) 608-3720
                                             Facsimile: (702) 608-3759

                                             and

                                             RUCHTI & BECK LAW OFFICES
                                             James D. Ruchti (ISB No. 6366)
                                             Email: james@idaholaw.us
                                             Oakley Building
                                             1950 E. Clark Street, Suite 200
                                             Pocatello, Idaho 83201

                                             Attorneys for Defendant




                                        2
